841 F.2d 1122Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jackie Ray BEASLEY, Petitioner-Appellant,v.Manfred G. HOLLAND; Warden;  the Attorney General of theState of West Virginia, Respondents-Appellees.
No. 86-7411.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 31, 1987.Decided:  Feb. 29, 1988.

Jackie Ray Beasley, appellant pro se.
James Bradley Russell, Office of the Attorney General, for appellees.
Before DONALD RUSSELL, WIDENER and PHILLIPS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.*   Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.    Beasley v. Holland, C/A No. 2:85-547 (S.D.W.Va., Dec. 2, 1986).


2
DISMISSED.



*
 Beasley has filed two motions for appointment of counsel.  Finding that this case presents no circumstances necessitating the assistance of counsel, those motions are denied